—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered November 13, 1998, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court did not improvidently exercise its discretion in permitting the prosecutor to cross-examine the defendant about his past use of aliases and false pedigree information, and some of his prior convictions and bad acts, notwithstanding that the prior convictions were drug-related. It is well settled *419that the past use of aliases and false pedigree information “is an indication of dishonesty that goes to the very heart of the question of that individual’s testimonial credibility” (People v Walker, 83 NY2d 455, 461-462; see also, People v Sandoval, 34 NY2d 371). Furthermore, the defendant’s prior drug-related convictions were indicative of his willingness to place his own interest before the interests of society (see, People v Dwyer, 243 AD2d 645). The similarity of the prior convictions to the crime charged does not automatically shield the defendant from cross-examination as to the prior convictions (see, People v Mattiace, 77 NY2d 269, 275; People v Thomas, 221 AD2d 388). Moreover, the record demonstrates that the court engaged in a proper balancing between the probative value of the prior convictions and the possible prejudice to the defendant (see, People v Sandoval, supra, at 376; People v Jamison, 228 AD2d 698).
The trial court properly exercised its discretion in limiting cross-examination by the defense counsel (see, People v Roussopoulos, 261 AD2d 559; People v McEachern, 237 AD2d 381; People v Ashner, 190 AD2d 238). In any event, to the extent that any of the challenged rulings may have been erroneous, any error was harmless beyond a reasonable doubt because, notwithstanding the court’s rulings, the defense counsel realized his goal of placing the defendant’s theory of the case before the jury (see, People v Simmons, 237 AD2d 313, 314; People v Chestnut, 237 AD2d 528; People v Crimmins, 36 NY2d 230, 237).
The sentence imposed was not excessive (see, People v Delgado, 80 NY2d 780, 781-782; People v Suitte, 90 AD2d 80). Bracken, J. P., Sullivan, Altman and Krausman, JJ., concur.